Citation Nr: 1002741	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-25 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Buffalo, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for posttraumatic 
stress disorder and assigned a 30 percent evaluation.  The 
Veteran argues he warrants an evaluation in excess of 
30 percent.


FINDING OF FACT

The Board finds that the Veteran's posttraumatic stress 
disorder symptoms more nearly approximate a finding that the 
Veteran has occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no 
higher, for posttraumatic stress disorder have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  As service connection for 
posttraumatic stress disorder has been granted, and an 
initial rating and an effective date have been assigned, the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate the claim, including VA treatment records and 
providing the Veteran with VA examinations.  The Veteran has 
submitted records from his employer.  In September 2008, the 
Veteran indicated he had submitted all the evidence in 
support of his claim.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2009).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Veteran's appeal for a higher rating for posttraumatic 
stress disorder stems from the rating decision that granted 
service connection and assigned the initial rating.  The 
Court has indicated that a distinction must be made between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  A claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time service 
connection is awarded until a final decision is made.  Id.  
This is reflected in the Veteran's various ratings throughout 
the appeal. 

Under the rating criteria for posttraumatic stress disorder, 
a 30 percent rating is assigned when the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id. 

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

Global Assessment of Functioning scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32).  A global assessment of 
functioning score of between 51 and 60 is defined as 
"Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  A global 
assessment of functioning score of between 61-70 is defined 
as "Some mild symptoms (e.g. depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household) but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the Diagnostic and Statistical 
Manual of Mental Disorders, it does not assign disability 
percentages based solely on global assessment of functioning 
scores.  See 38 C.F.R. § 4.130.  Rather, global assessment of 
functioning scores are but one factor to be considered in 
conjunction with all the other evidence of record. 

The Board has reviewed all the evidence in the Veteran's 
claims file, to include his written contentions and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the award of a 
50 percent evaluation for posttraumatic stress disorder.  In 
the May 2007 VA examination report, the examiner stated the 
Veteran's presentation was "variable."  He stated that the 
Veteran's social and interpersonal functioning was considered 
to be mildly to moderately impaired; however, he stated that 
the Veteran's occupational functioning was "quite strained 
currently" as to both performance and relationships.  This 
same examiner interviewed the Veteran again in May 2008.  He 
described the Veteran's relationships as being "at least 
moderately impaired;" however, he stated the Veteran's 
occupational functioning appeared to be "moderately to 
severely impaired with some continuing threat of job loss as 
a result."  The Veteran had had an incident at work in April 
2007, and he was suspended from work without pay from April 
10, 2007, to April 16, 2007. 

While the statements by the examiner that the Veteran's 
social functioning has been mildly or moderately impaired 
would not be indicative of an evaluation of 50 percent, the 
Board cannot ignore the examiner's statements about the 
Veteran's occupational functioning being worse than his 
social functioning.  As noted above, the rating schedule is 
based upon the average impairment of earning capacity that 
the service-connected disability causes.  See 38 C.F.R. 
§ 4.1.  Here, the Veteran's occupational functioning has been 
described as bordering on severe.  It is his earning capacity 
that is more impaired than his social functioning, and the 
Board must accord his level of occupational functioning more 
probative value in determining the level of severity of the 
service-connected disability.  The Veteran has disturbances 
of motivation and mood.  His judgment is impaired, as 
evidenced by the behavior he exhibited at work.  The examiner 
stated there was evidence of impairment to remote, immediate, 
and short-term memory.  The Veteran, however, does not have 
circumstantial, circumlocutory, or stereotyped speech.  In 
fact, the examiner noted that the Veteran's speech was 
relevant, coherent, and goal directed.  

Here, the Board finds that the provisions of 38 C.F.R. § 4.7 
are implicated by the facts.  The Veteran has some of the 
symptoms under the 50 percent evaluation and some of the 
symptoms under the 30 percent evaluation.  Resolving all 
reasonable doubt in favor of the Veteran, the Board concludes 
the Veteran's posttraumatic stress disorder symptoms more 
closely approximate the level of severity of symptoms 
contemplated by the 50 percent evaluation.  Accordingly, an 
initial evaluation of 50 percent for posttraumatic stress 
disorder is granted, and the Board finds that such severity 
has existed throughout the appeal period.  In other words, it 
finds that the 50 percent evaluation is warranted as of the 
date service connection was awarded-here, March 30, 2007.

The Board concludes, however, that the preponderance of the 
evidence does not support an initial evaluation of 
70 percent.  The Veteran appears to have been arguing that he 
warrants the 50 percent evaluation, which would seem to 
indicate that the Board's grant of a 50 percent evaluation is 
full grant of the benefit sought.  See notice of 
disagreement, received in February 2008, and statement from 
Veteran, received in September 2008 (stating, "I find that I 
meet most of the criteria for [the] 50% rating.").  The 
Veteran's representative has argued that the Veteran warrants 
at least the 50 percent evaluation, which would indicate that 
the Veteran would not be satisfied with the award of a 
50 percent evaluation.  See September 2009 informal hearing 
presentation (stating, "The [V]eteran respectfully requests 
at least a 50 percent rating from March 2007").  Thus, the 
Board will address why an evaluation in excess of 50 percent 
is not warranted.

There is no evidence, even considering the Veteran's own 
statements, to indicate the Veteran has obsessional rituals 
which interfere with routine activities.  The Veteran denied 
any suicidal ideation at the 2007 VA examination but reported 
some remote thoughts at the 2008 examination.  The Veteran 
has been consistently described as being alert and oriented, 
which is evidence against a finding of spatial 
disorientation.  He has not reported any panic attacks, and 
there is a lack of any evidence of impulse control.  The 
Veteran does not neglect his personal appearance.  Finally, 
there is no evidence that the Veteran is unable to establish 
and maintain effective relationships, as he has relationships 
with his family members and children and some individuals 
outside of the family.  The global assessment of functioning 
scores reported during the appeal have been 64 and 52, which 
do not establish posttraumatic stress disorder that is any 
more than 50 percent disabling.  See DSM IV, describing a 
global assessment of functioning score of 64 as indicative of 
mild symptoms and 52 as indicative of moderate symptoms.  The 
preponderance of the evidence is against a finding that a 
70 percent evaluation is warranted.

The symptoms presented by the Veteran's posttraumatic stress 
disorder are fully contemplated by the rating schedule.  
There evidence does not establish that his disability picture 
is exceptional when compared to other Veterans with the same 
or similar disability.  There is no evidence that 
posttraumatic stress disorder at any time during the 
appellate term necessitated frequent hospitalization.  While 
he was suspended at work in 2007, the Veteran has been at the 
same company since 1988-approximately 20 years.  Hence, his 
service-connected posttraumatic stress disorder has not had a 
marked interference with employment during the appellate 
term.  Thus, the Board finds no evidence to indicate referral 
for extraschedular consideration.  Thun v. Peake, 22 Vet. 
App. 111 (2008).

In sum, the Board finds that an initial evaluation of 
50 percent for posttraumatic stress disorder is warranted, 
but that the preponderance of the evidence is against the 
award of an evaluation in excess of 50 percent for the 
reasons described above.


ORDER

An initial evaluation of 50 percent for posttraumatic stress 
disorder is granted as of March 30, 2007, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


